UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end:December 31 Date of reporting period: January 1, 2011 – December 31, 2011 Item 1: Reports to Shareholders Annual Report | December 31, 2011 Vanguard Institutional Index Fund > For the fiscal year ended December 31, 2011, both share classes of Vanguard Institutional Index Fund returned about 2% in 2011. > The fund closely tracked its benchmark index, the S&P 500 Index; the returns for the fund and the index were almost 3 percentage points higher than the average return of large-cap core funds. > Holdings in consumer staples, health care, and utilities contributed most to performance. Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 6 Performance Summary. 7 Financial Statements. 9 About Your Fund’s Expenses. 24 Glossary. 26 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended December 31, 2011 Total Returns Vanguard Institutional Index Fund Institutional Shares 2.09 % Institutional Plus Shares 2.12 S&P 500 Index 2.11 Large-Cap Core Funds Average -0.72 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2010 , Through December 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $115.01 $115.04 $2.360 $0.000 Institutional Plus Shares 115.01 115.05 2.386 0.000 1 Chairman’s Letter Dear Shareholder, Concerns over slowing economic growth, the natural and nuclear disasters in Japan, and debt issues at home and abroad weighed on investors in 2011. Stock markets across the globe suffered the consequences, but U.S. stocks fared significantly better than their international counterparts. In this volatile environment, Vanguard Institutional Index Fund returned about 2% for the year. The fund closely tracked its benchmark, the Standard & Poor’s 500 Index; the average return of its peer group was about 3 percentage points lower. Big dramas and small numbers in the U.S. stock market The broad U.S. stock market finished 2011 with a modestly positive return, a result that seems surprisingly low-key in light of the economic and political dramas that monopolized investors’ attention for much of the year. Stock prices rallied and retreated as early optimism about the global economic outlook traded places with anxiety about Europe’s debt crisis and the contentious negotiations in Washington over raising the U.S. debt ceiling to avoid default. The policymaking strife prompted Standard & Poor’s to downgrade the U.S. credit rating. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) By year-end, stock prices were again on the rise, with investors refocused on signs of economic improvement. 2 International stock prices finished the year with a double-digit decline. The weaker performance of stocks outside the United States reflected the greater economic and financial challenges in Europe, Japan’s struggles with natural and nuclear disaster, and skittishness about emerging markets. As yields fell, bonds delivered unexpectedly strong returns Bond returns were also a surprise, mainly because so little was expected of them. At the end of 2010, bond yields hovered near historical lows, suggesting that the scope for further declines—and rallies in bond prices—was limited. During 2011, however, rates moved lower still as investors sought shelter from stock market turmoil. The broad U.S. bond market returned 7.84%. Municipal bonds, which were battered at the end of 2010, produced even stronger returns than taxable bonds in 2011. The returns of the 3-month U.S. Treasury bill and other money market instruments approached 0%, which was consistent with the Federal Reserve Board’s interest rate policy but nevertheless a disappointment for savers. Your fund produced modest returns despite rocky conditions As I mentioned previously, the period covered in this report was marked by volatility. After climbing 9% in the first few months of the year, the S&P 500 Index experienced double-digit declines in the middle of the period. When stocks Market Barometer Average Annual Total Returns Periods Ended December 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 1.50% 14.81% -0.02% Russell 2000 Index (Small-caps) -4.18 15.63 0.15 Dow Jones U.S. Total Stock Market Index 0.52 15.24 0.28 MSCI All Country World Index ex USA (International) -13.71 10.70 -2.92 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 7.84% 6.77% 6.50% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 10.70 8.57 5.22 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.11 1.36 CPI Consumer Price Index 2.96% 2.39% 2.26% 3 bounced back in the final few months of the year, the index recovered only some of its earlier gains. Vanguard Institutional Index Fund met its primary objective of closely tracking the S&P 500 Index for the period. The index’s top-performing sectors—consumer staples, health care, and utilities—benefited from the period’s mostly bearish environment. The goods and services provided by companies in these sectors are typically things that consumers can’t do without, regardless of economic conditions. For this reason, investors often consider them safe havens during volatile times. Consumer staples contributed most to performance, adding 1.2 percentage points to the fund’s total return. Stocks of tobacco and food companies produced double-digit returns. Pharmaceutical companies had the highest contribution to returns in the health care industry, while electric companies had the highest contribution to returns among utilities stocks. Holdings in the financial sector—the index’s worst performer for the period—detracted about 3 percentage points from returns. Financial services companies faced several challenges throughout the year, including more stringent financial regulations, a sluggish U.S. recovery, low interest rates, and the ongoing anxiety over the European debt crisis and its potential impact on the global banking system. Stocks in the materials sector also weighed on performance. Your fund continues to post competitive long-term results For the ten-year period ended December 31, Institutional Shares of the Institutional Index Fund returned an average of 2.94% a year. These results were in line with those of the S&P 500 Index, which as an unmanaged benchmark has no transaction costs or operating expenses. The average annual return for large-cap core funds was 1.45%. While I realize that the fund’s average annual return for the past ten years is far from generous by historical standards, it’s important to put that result in context. Over the past decade, equity funds have endured several traumatic events—most notably the bursting of the technology bubble in the early 2000s and the more recent financial crisis and global recession. As we know, an index fund doesn’t try to outperform the market; its primary objective is to closely track its target index. That the fund has met this objective over the last ten years can be attributed to the superior index-management skills of its advisor, Vanguard Quantitative Equity Group. The advisor is helped in this task by the fund’s ultralow expenses. The fund’s low costs also let investors keep more of the return on their investment—a factor that’s especially important during periods when the market’s returns are unimpressive. 4 A balanced portfolio can help defend against volatility Over the past several years, the financial markets have taken us on a wild roller-coaster ride—stocks have soared one day and plunged the next. We’ve come to learn that periods of extreme volatility really aren’t that unusual. Research shows that a balanced portfolio that’s diversified across asset classes can help reduce volatility. In strong markets, the equity portion of a balanced portfolio can offer investors the opportunity for long-term growth. In volatile times like those we’ve experienced in recent years, bonds and short-term investments can provide a cushion from dramatic swings in the stock market. For these reasons, Vanguard encourages clients to develop or maintain a mix of stock, bond, and money market funds tailored to the long-term goals of your organization. We believe that the Institutional Index Fund, with its low costs and broad exposure to the large-cap segment of the U.S. stock market, is a suitable core investment for an institutional portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 13, 2012 Total Returns Ten Years Ended December 31, 2011 Average Annual Return Institutional Index Fund Institutional Shares 2.94% S&P 500 Index 2.92 Large-Cap Core Funds Average 1.45 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Institutional Index Fund Fund Profile As of December 31, 2011 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 2.19% 2.21% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 503 500 3,745 Median Market Cap $52.0B $52.0B $31.3B Price/Earnings Ratio 14.2x 14.1x 15.0x Price/Book Ratio 2.1x 2.1x 2.1x Return on Equity 20.8% 20.6% 19.0% Earnings Growth Rate 7.4% 7.4% 7.1% Dividend Yield 2.2% 2.2% 2.0% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 5% — — Short-Term Reserves -0.2% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.7% 10.7% 12.2% Consumer Staples 11.5 11.5 10.6 Energy 12.3 12.3 10.8 Financials 13.6 13.6 15.0 Health Care 11.9 11.8 11.4 Industrials 10.7 10.7 11.1 Information Technology 18.9 19.0 18.7 Materials 3.5 3.5 4.1 Telecommunication Services 3.0 3.0 2.5 Utilities 3.9 3.9 3.6 Volatility Measures DJ U.S.
